             Case 2:21-cv-01018-WBS-AC Document 7 Filed 08/10/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     RONG FAN,                                           CASE NO. 2:21-CV-1018 WBS
11
                                   Plaintiff,            STIPULATION AND ORDER FOR EXTENSION
12                                                       OF TIME
                            v.
13
     UNITED STATES CITIZENSHIP AND
14   IMMIGRATION SERVICES, ET AL.,

15                                Defendants.

16

17          The United States respectfully requests a 90-day extension of time in which to respond to the

18 Complaint, and counsel for plaintiffs does not oppose. The parties therefore stipulate that the new date

19 for the defendants to file an answer or other dispositive pleading is November 15, 2021. The parties

20 further request that all other filing deadlines be similarly extended.

21

22

23

24

25

26
27

28
                                                         1


30
            Case 2:21-cv-01018-WBS-AC Document 7 Filed 08/10/21 Page 2 of 2

 1                                                            Respectfully submitted,

 2 Dated: August 8, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 3

 4                                                   By: /s/ AUDREY B. HEMESATH
                                                         AUDREY B. HEMESATH
 5                                                       Assistant United States Attorney
 6

 7                                                           /s/ MICHAEL CHEN
                                                             MICHAEL CHEN
 8                                                           Counsel for Plaintiffs
 9

10

11

12                                                   ORDER

13          IT IS SO ORDERED:

14          The new date for the defendants to file an answer or other dispositive pleading is November 15,

15 2021.     The Scheduling Conference is continued from September 27, 2021 to January 31, 2022 at 1:30
16
     p.m. A joint status report shall be filed no later than January 18, 2022 in accordance with the Court’s
17
     Order Re: Status (Pretrial Scheduling) Conference filed June 9, 2021 (Docket No. 4).
18
     Dated: August 10, 2021
19

20

21

22

23

24

25

26
27

28
                                                         2


30
